Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Regarding claim 1, “designated” should read –designed-.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 10-14, 25-30, 37-41, and 52-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 28, “initially represented component image elements” lacks sufficient antecedent basis in the claims.
Claims depending from claims 1 and 28 are indefinite by virtue of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-14, 25, 27-30, 37-41, 52, and 54-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140137583) in view of Chien (US20150056909).
Regarding claim 1, Kim teaches a control unit (Figure 5) for operating a refrigerant compressor system (Figure 7, refrigeration system depicted in V110 and V120 is a vapor compression system), wherein the refrigerant compression system has a first refrigerant line system for expanded refrigerant (Figure 7, pipes leading from “T Out” of each evaporator back to 
a memory for image element data (Figure 5, 20) for representing at least one component of the refrigerant compressor system (Figure 7, 50 displays information stored in 20, which includes each component of the refrigeration system, see ¶75-76), the operating unit has
a display unit (Figure 5, 30-50, see Figure 7, 50) which, using the image element data of the at least one component of the refrigerant compressor system, displays this at least one component on the display unit as a component image element (Figure 7, any feature displayed may be considered a component of the refrigeration system. For example, T INV1 out, T STD out, etc.);
 the at least one component comprising at least one sensor (Figure 7, T INV1 out, T STD out, etc.), and by using image element data of the at least one sensor, the operating unit represents the at least one sensor on the display unit (Figure 7, T INV1 out, T STD out, etc., the sensors are shown as rectangles), wherein
the display unit is designed such that, as a result of a manual interaction with one of the initially represented component image elements of the operating unit, a command is producible (Figure 10A, Figure 11, or Figure 12. See ¶109-113), wherein
the display unit is designed as a touch-detecting display unit and in that the manual interaction is performed by manually touching a surface of the display unit in the region of the component image element represented on the display unit in a first scale (Figure 12, the display is shown as a touch display and 301 is in a first scale); wherein
the transmitted command is a calling up of a further representation of at least one component image element (Figure 12, 302); wherein
the further representation is a further image element (Figure 12, 302) of the same component image element (Figure 12, 302 is a further element of 301 because it 
according to which the operating unit represents in addition to the initially represented component image element of said at least one component the at least one sensor comprised of said at least one component on the display unit as a sensor image element arranged relative to the component image element in order to show the location of the at least one sensor relative to the at least one component (Figure 12, (“T in” is an example of such a sensor representation), and
in addition sensor values that are detected by the at least one sensor are represented as part of the sensor image element (Figure 12, T In has a value next to it indicating temperature), and the sensor image element is represented at a location of the refrigerant compressor system at which the sensor detects the respective value (Figure 12, T In);
the operating unit has a memory for sensor values and the operating unit represents the sensor values on the display unit (Figure 12, the value over T in is such a representation via the operating unit of a memory-stored 
the sensor values are represented by a display element of the sensor image element (Figure 12, “T In” has a corresponding value).
Kim does not teach wherein the display element varies its position within the sensor image element according to the sensor value detected.
However, Chien discloses wherein the display element varies its position within the sensor image element according to the sensor value detected (Figure 5, 503, where the ticker follows current temperature on the scale, ¶34).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a display element / sensor image element in Kim in order to provide a convenient, up to date indication of the measured value to the user.
To the extent that Applicant argues that Kim does not disclose the claimed touch interaction with the temperature sensor image elements of Kim, ¶103-115 note that the temperature sensor image elements may be indicated on the display as having an error with a color change and that, in general, elements indicated as having an error may be selected via the display and sub-menus displayed, i.e. further image elements, in order to give information regarding the error. This allows for the user 
Regarding claim 2, Kim as modified teaches all of the limitations of claim 1, wherein
the at least one component includes the at least one refrigerant compressor and using image element data of the at least one refrigerant compressor, the operating unit represents this refrigerant compressor in the further representation on the display unit as a compressor image element in the second scale together with the at least one sensor image element (Figure 12, T In and the value is shown on screen along with 302).
Regarding claim 3, Kim teaches all of the limitations of claim 1, wherein
the at least one component includes at least one refrigerant line and using the image element data of the at least one refrigerant line the operating unit represents 
Regarding claim 10, Kim teaches all of the limitations of claim 1, wherein
the at least one component includes at least one actuator of the refrigerant compressor system and using the image element data of the at least one actuator, the operating unit represents this actuator in the further representation on the display unit as an actuator image element (Figure 7, “EEV”, the associated “0”, and the associated drawing, also see ¶95, where each component may have an associated image to display its operating state. See Figure 12, 302, “IDU#1 EEV”).
Regarding claim 11, Kim teaches all of the limitations of claim 10, wherein
the operating unit has a memory for actuator data and the operating unit in the further representation represents, in addition to the initially represented component image element of said at least one component, the 
Regarding claim 12, Kim teaches all of the limitations of claim 11, wherein
the actuator data that are detected by the actuator are represented in a manner associated with the actuator image element (Figure 7, each EEV is represented with a “0”, or alternatively, the fans in Figure 7 are represented with their associated frequencies).
Regarding claim 13, Kim teaches all of the limitations of claim 12, wherein
the actuator data are represented by the display element (Figure 7, “EEV” with “0” with its image, or the fans and their associated frequencies).
Regarding claim 14, Kim teaches all of the limitations of claim 11, wherein
the actuator data are represented numerically (Figure 7, “0” with EEV or the frequencies associated with the fans).
Regarding claim 25
wherein the display unit communicates with the operating unit over a wired connection (Figure 5, Figures 6 and 7, the display unit and operating unit are within 150, see Figure 4 as well, therefore are connected by electrodes/wires because they are on the same chipset or overall circuit configuration).
Regarding claim 27, Kim teaches all of the limitations of claim 1, wherein
the display unit is a portable unit (see Figure 3, 150 is a laptop computer, i.e. is a portable computer carried by the operator).
Regarding claim 28, Kim teaches a method for operating a refrigerant compressor system (Figure 7, refrigeration system depicted in V110 and V120 is a vapor compression system) by means of a control unit (Figure 5), wherein the refrigerant compression system has a first refrigerant line system for expanded refrigerant (Figure 7, pipes leading from “T Out” of each evaporator back to the compressors), a second refrigerant line system for compressed refrigerant (Figure 1, lines leading from the compressors to heat exchangers 220 and into each EEV), and at least one refrigerant compressor (Figure 7, there are three compressors depicted), which operates between the first refrigerant line system and the second refrigerant line system (Figure 7, the compressor(s) are what delineate between the 
stores image element data (Figure 5, 20) for representing at least one component of the refrigerant compressor system (Figure 7, 50 displays information stored in 20, which includes each component of the refrigeration system, see ¶75-76), using the image element data of at the at least one component of the refrigerant compressor system,
the operating unit displays this at least one component on the display unit as a component image element (Figure 7, any feature displayed may be considered a component of the refrigeration system. For example, the evaporators in V120 are component image elements of the system’s evaporators), wherein
the display unit is designed such that, as a result of a manual interaction with one of the initially represented component image elements of the operating unit, a command is producible (Figure 10A, Figure 11, or Figure 12. See ¶109-113), wherein
the display unit is designed as a touch-detecting display unit and the manual interaction is performed by manually touching a surface of the display unit in the region of the component image element represented on the display unit in a first scale (Figure 12, the display is shown as a touch display, 301 and 302), which results in the command calling up a further representation of the at least one component image element and the further representation is a further image element of the same component image element related to said at least one component in a second scale larger than the first scale (Figure 12, 301 to 302)
the at least component comprising at least one sensor and using the image element data of the at least one sensor, the operating unit represents in addition to the initially represented component image element of the at least one component, the at least one sensor of the at least one component on the display unit as a sensor image element arranged relative to the component image element to show the location of the at least one sensor relative to the at least one component (Figure 12, “T In” is an example of such a sensor representation, “T in” is comprised by the component because it is linked with the temperatures produced by the component), wherein
the operating unit has a memory for sensor values and the operating unit represents the sensor values on the display unit (Figure 7, the value under “T Out” is such a representation via the operating unit of a memory-stored (at least temporarily stored in RAM or the like) sensor data), wherein
sensor values that are detected by the at least one sensor are represented as a part of the image element (Figure 7, “T Out” coupled with the numerical value below), wherein 
the sensor values are represented by a display element of the sensor image element (Figure 7, “T Out” has a corresponding value), wherein, 
the sensor image element is represented at the location of the refrigerant compressor system at which the sensor detects the respective sensor value (Figure 7, “T out” representations are at the outlet of each evaporator).
Kim does not teach wherein the display element varies its position within the sensor image element according to the sensor value detected.
However, Chien discloses wherein the display element varies its position within the sensor image element according to the sensor value detected (Figure 5, 503, where the ticker follows current temperature on the scale, ¶34).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize such a display element / sensor image element in Kim in order to provide a convenient, up to date indication of the measured value to the user.
Regarding claim 29, Kim teaches all of the limitations of claim 28, wherein
the at least one component includes the at least one refrigerant compressor and using the image element data of the at least one refrigerant compressor, the operating unit represents this refrigerant compressor in the further representation on the display unit as a compressor image element in the second scale together with the at least one sensor image element (Figure 12, T In and the value is shown on screen along with 302).
Regarding claim 30, Kim teaches all of the limitations of claim 28, wherein
the at least one component includes at least one refrigerant line and using the image element data of the at least one refrigerant line the operating unit represents this at least one refrigerant line in the further representation on the display unit as a line image element in the second scale together with the at least one sensor image element (Figure 12, T In and the value is shown on screen along with 302, where 302 represents the pressure in 
Regarding claim 37, Kim teaches all of the limitations of claim 29, wherein
the at least one component includes at least one actuator of the refrigerant compressor system and using the image element data of the at least one actuator, the operating unit represents this actuator in the further representation on the display unit as an actuator image element (Figure 7, “EEV”, the associated “0”, and the associated drawing, also see ¶95, where each component may have an associated image to display its operating state. See Figure 12, 302, “IDU#1 EEV”).
Regarding claim 11, Kim teaches all of the limitations of claim 37, wherein
the operating unit stores actuator data and the operating unit in the further representation represents, in addition to the initially represented component image element of said at least one component, the actuator data on the display unit (Figure 6, EEV with the column of “0” below it or see Figure 7, “EEV” with the associated 0’s. See Figure 12, where the indoor EEV is shown on screen behind the further representation 302 which has the EEV image element “IDU#1 EEV”).
Regarding claim 39, Kim teaches all of the limitations of claim 37, wherein
the actuator data that are detected by the actuator are represented in a manner associated with the actuator image element (Figure 7, each EEV is represented with a “0”, or alternatively, the fans in Figure 7 are represented with their associated frequencies).
Regarding claim 40, Kim teaches all of the limitations of claim 39, wherein
the actuator data are represented by a display element (Figure 7, “EEV” with “0” with its image, or the fans and their associated frequencies).
Regarding claim 41, Kim teaches all of the limitations of claim 39, wherein
the actuator data are represented numerically (Figure 7, “0” with EEV or the frequencies associated with the fans).
Regarding claim 52, Kim teaches all of the limitations of claim 28,
wherein the display unit communicates with the operating unit over a wired connection (Figure 5, Figures 6 and 7, the display unit and operating unit are within 150, see Figure 4 as well, therefore are connected by 
Regarding claim 54, Kim teaches all of the limitations of claim 28, wherein
the display unit is carried by an operating person (see Figure 3, 150 is a laptop computer, i.e. is a portable computer carried by the operator).
Regarding claim 55, Kim teaches all of the limitations of claim 1, wherein
the display unit is designed such that, as a result of a manual interaction with one of the represented image elements of the operating unit, a command is producible (Figure 10A, Figure 11, or Figure 12. See ¶109-113),
Regarding claim 56, Kim teaches all of the limitations of claim 55, wherein
the display unit takes the form of a touch-detecting display unit and in that the manual interaction is performed by manually touching a surface of the display unit in the region of the image element represented on the display unit (Figure 11, the display is shown as a touch display); wherein
Regarding claim 57
the transmitted command is a calling up of a further representation of at least one image element (Figure, 11, 298); and
Regarding claim 58, Kim teaches all of the limitations of claim 57, wherein
the further representation is a further image element (Figure 11, 298).
Regarding claim 59, Kim teaches all of the limitations of claim 28, wherein
the display unit takes a form such that, as a result of a manual interaction with one of the image elements of the operating unit, a command is producible (Figure 10A, Figure 11, or Figure 12. See ¶109-113), wherein
 Regarding claim 60, Kim teaches all of the limitations of claim 59, wherein
the display unit takes the form of a touch-detecting display unit and in that the manual interaction is performed by manually touching a surface of the display unit in the region of the image element represented on the display unit (Figure 11, the display is shown as a touch display), wherein
Regarding claim 61
the transmitted command is a calling up of a further representation of at least one image element (Figure, 11, 298), wherein
Regarding claim 62, Kim teaches all of the limitations of claim 61 wherein,
the further representation is a further image element (Figure 11, 298).
Regarding claim 63, Kim teaches all of the limitations of claim 2, wherein
The display unit in the further representation represents at least two sensor image elements a first one showing output data and a second one showing input data related to said compressor (Figure 12, the pressure tab shows pressure and RPM, either can be considered input or output data representations related to the compressor because the data must be output from a sensor or monitor and input into another component in order to be displayed).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 25-26 and 52-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140137583) in view of Chien (US20150056909).
Regarding claim 25, Kim teaches all of the limitations of claim 1.
To the extent that Applicant argues that Kim does not disclose “wherein the display unit communicates with the operating unit over a wired connection”, the Examiner takes OFFICIAL NOTICE that it is widely known in the information technology sector that wired connections offer faster data transfer and communication speeds than wireless connections.
Applicant has not traversed this Official Notice in the response filed 05/18/2020 and therefore the assertion(s) under Official Notice are taken as admitted prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a wired connection between the display unit and operating unit in order to ensure that data is communicated between the two as quickly as possible.
Regarding claim 26, Kim teaches all of the limitations of claim 1.
Kim does not disclose wherein the display unit communicates wirelessly with the operating unit. 
However, Kim does disclose a portable, wireless display unit (Figure 3, 162) which communicates with the control unit (Figure 3, 150) and displays information from the control unit (¶54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a portable, wireless display unit which communicates with the operating unit and displays the information therefrom in order to allow a user to more conveniently access the information ported to the display unit from the operating unit.
Regarding claim 52, Kim teaches all of the limitations of claim 28.
To the extent that Applicant argues that Kim does not disclose “wherein the display unit communicates with the operating unit over a wired connection”, the Examiner takes OFFICIAL NOTICE that it is widely known in the information technology sector that wired connections offer faster data transfer and communication speeds than wireless connections. 
Applicant has not traversed this Official Notice in the response filed 05/18/2020 and therefore the assertion(s) under Official Notice are taken as admitted prior art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a wired connection between the display unit and operating unit in order 
Regarding claim 53, Kim teaches all of the limitations of claim 28.
Kim does not disclose wherein the display unit communicates wirelessly with the operating unit. 
However, Kim does disclose a portable, wireless display unit (Figure 3, 162) which communicates with the control unit (Figure 3, 150) and displays information from the control unit (¶54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a portable, wireless display unit which communicates with the operating unit and displays the information therefrom in order to allow a user to more conveniently access the information ported to the display unit from the operating unit.
Claim(s) 64-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20140137583).
Regarding claim 64, Kim teaches all of the limitations of claim 63, but does not explicitly disclose displaying oil pressure data.
However, the Examiner takes Official Notice that it is old and well known in the art to monitor oil pressure in a compressor to ensure proper lubrication. Therefore, it would 
Regarding claim 65, Kim as modified teaches all of the limitations of claim 64, wherein
The display unit in the further representation represents a fourth sensor image element showing data related to the speed of the motor driving the compressor (Figure 12, RPM).
Response to Arguments
Applicant’s remarks filed 07/01/2021 have been fully considered.
Applicant has argued that Kim fails to disclose the further image element is represented in a second scale larger than the first scale. However, it is clear from Figure 12 that icon 301 is smaller than its further image element 302.
Applicant has argued that Kim fails to disclose the further representations being displayed in their second scale together with the at least one sensor image element. However, Figure 12 clearly shows that sensor representations are still visible along with 302 on the display.
Applicant has argued that Kim does not explicitly show the bringing up of a further display of a sensor image element. However, the claim does not require the component image element which is enlarged or altered to be the sensor image element.
Additionally, ¶103-115 note that the temperature sensor image elements may be indicated on the display as having an error with a color change and that, in general, elements indicated as having an error may be selected via the display and sub-menus displayed, i.e. further image elements, in order to give information regarding the error. This allows for the user to easily determine information on the component device (¶115). The interactions shown in the figures of Kim are exemplary and it is clear from Kim that such interactions also apply to the temperature sensor image elements because the examples shown in Kim are applicable to system components (¶103-115), not just those shown as examples in the figures.
Notwithstanding, the claimed subject matter is still obvious in view of Kim and Chien because, if Applicant’s remarks are taken as correct, Kim teaches all of the general claim functionality but for the incorrect system component/image element. Kim also notes why having the functionality for the system component is beneficial. Therefore, it would be obvious for one of ordinary skill in the art to apply the same functionality to the temperature sensor image element because there are noted benefits to having such functionality. Furthermore, it merely constitutes the application of a known 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30-15:30 Central Time, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHYLER S SANKS/     Examiner, Art Unit 3763